 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT, made as of August 5th, 2019 by and between Players
Network Inc., a Nevada corporation, hereinafter referred to as PNI, and GLFI,
Inc., a Wyoming corporation and wholly-owned subsidiary of PNI, hereinafter
referred to as Manager.

 

WITNESSETH:

 

WHEREAS, on or about December 13, 2018, PNI entered into a Cooperation Agreement
Framework for the Advancement of the Province of Jujuy’s Promotion Program for
the Cultivation and Production of Cannabis for Scientific, Medical and/or
Therapeutic Purposes (the “Cooperative Agreement”) with Cannabis Avatara S.E.
(“Cannava”), a state owned corporation duly organized and validly existing under
the laws of the Republic of Argentina;

 

WHEREAS, Cannava was created by the Province of Jujuy Argentina, to cultivate
cannabis and its derivatives for scientific, medical and therapeutic purposes,
empowered to engage directly, or through third parties to develop and establish
cannabis plantations, and the production, industrialization and
commercialization of its derivatives and byproducts;

 

WHEREAS, the Province of Jujuy Argentina has established the creation of a
Provincial Program for the Promotion of Cannabis Production and Cultivation for
Scientific, Medical and Therapeutic Purposes (the “Program”);

 

WHEREAS, significant to PNI, Cannava has entered into the Cooperative Agreement
to retain PNI in a joint cooperative to facilitate the Program by establishing
work associated with a Pilot Cultivation Plan, Industrial Cultivation Plan and
Public Education and Communication Plan (the “Work”);

 

WHEREAS, the above parties each have unique capabilities which are
complementary, and which are not independently available within either of their
respective companies; and

 

WHEREAS, the above parties wish to enter into this Agreement in order to develop
the best management and technical approach to the Program and completion of the
Work;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. SCOPE OF EFFORT

 

(a) PROGRAM PROPOSALS:

 

During the term of this Agreement, PNI as the contracting party with Cannava,
shall, from time to time, as required under the Cooperative Agreement, submit
proposals for the Program to Cannava and will include Manager as subcontractor
for its portion of the Work as delineated in Exhibit A. Manager shall use its
best efforts to assist PNI in submitting the proposals for the Program through
its endeavors in the areas of Work described in the attached Exhibit A as
follows: Manager will cooperate with PNI (i) to provide such assistance as may
be required during the pre-proposal, proposal and post-proposal stages, (ii) to
furnish proposal material including manuscripts, graphic material and cost and
pricing data backup information as appropriate, (iii) to raise all funds for the
Work to be completed under the Program; (iv) to assure availability of
management and technical personnel, and (v) to submit management, technical and
cost proposal materials and proposal clarifications within the time frames
requested by PNI. PNI will identify Manager as a proposed subcontractor and
contributor to the proposal effort in both the proposal and in communications
with Cannava and identify the areas of Work attributable to Manager as set forth
in Exhibit A. PNI will keep Manager informed of communications with Cannava
relating to the areas of Work attributable to Manager. It is understood that PNI
shall be the sole contact with Cannava in the performance of this Agreement, but
that Manager shall be in charge of all operations in Argentina.

 

 

 

 

(b) PROGRAM PERFORMANCE ACTIVITIES

 

PNI will subcontract with Manager that portion of the Work as described in
Exhibit A, provided that Cannava approves or does not disapprove such a
subcontract. PNI and Manager shall thereafter work together jointly to come up
with a plan to accomplish: (i) the required terms and conditions under the
Program, (ii) assessing the applicable statutes or regulations under the Program
and (iii) other terms and conditions as may be mutually be agreed upon. In the
event Manager is unable to perform any Work under the Program or only a portion
thereof, PNI shall have the right to enter into subcontracts with other business
entities for the performance of the Work, which was to have been covered by the
above referenced subcontract. PNI shall compensate Manager for its Work on the
Program out of the proceeds of the Cooperative Agreement.

 

2. EXCLUSIVE EFFORT

 

For the term of this agreement, PNI and Manager mutually agree that Manager will
team exclusively with PNI with regard to the Program, and will not collaborate
with any other business entity regarding this Program.

 

3. PROPRIETARY INFORMATION

 

The party receiving the information described below shall be hereinafter
referred to as the receiving party and the party furnishing the information the
transmitting party. The receiving party agrees to keep in confidence and prevent
the unauthorized disclosure to any person or persons outside its organization,
and agrees further not to use for a purpose other than for which furnished (and
then only with appropriate restrictions governing its use), any and all data and
information including all data and information previously furnished by the
transmitting party relating to the subject areas of expertise of the
transmitting party to which the Program pertains. This includes all data and
information which is designated in writing, or by appropriate stamp or legend,
by the transmitting party to be of a proprietary nature. The receiving party
shall not be liable for unauthorized disclosure of any such data or information
if the same:

 

(a) is in the public domain at the time it was disclosed; or

 

(b) is known to the receiving party at the time of receipt; or

 

(c) is disclosed inadvertently despite the exercise of the same degree of care
as the receiving party takes to preserve and safeguard its own proprietary
information, provided also that any person having access to such information
shall be advised of the contents of this Agreement; or

 

(d) is disclosed with a written approval of the transmitting party; or

 

(e) was independently developed by the receiving party; or

 

(f) becomes known to the receiving party from a source other than the
transmitting party who is legally entitled to such information without breach of
this Agreement; or

 

 

 

 

(g) was not identified in writing, or by application of the appropriate
identifying stamp or legend, as proprietary information subject to this
Agreement; or

 

(h) is disclosed more than (3) years after it was first received under this
Agreement.

 

Each party shall designate in writing the individual or individuals authorized
to receive proprietary information under this Agreement and either party may
change its designation by written notice to the other.

 

4. TERMINATION

 

This Agreement and all rights and duties hereunder, except those under paragraph
3, above, cease and terminate upon the first to occur of the following events:

 

(a) in the event of a disapproval of the PNI subcontract to Manager by Cannava.

 

(b) the expiration of three (3) years from the effective date of this Agreement
but it will automatically renew for successive a one (1) year terms, until
terminated by mutual agreement of the parties.

 

5. EXPENSES

 

Each party shall bear their own expenses. Until Manager has capital for its own
expenses, Manager shall reimburse PNI for any and all expenses that it incurs on
its behalf.

 

6. PUBLICITY

 

No publicity or advertising regarding any proposal or contract under the Program
or relating to this Agreement shall be released without prior approval of PNI,
except that this Agreement may be made known to Cannava.

 

7. NEGATION OF FORMATION OF A BUSINESS ORGANIZATION

 

This Agreement shall not constitute, create, or in any way be interpreted as a
partnership, joint venture or formal business organization of any kind.

 

8. ASSIGNMENTS

 

Neither party may assign or transfer its interest herein without the prior
written consent of the other. This approval requirement shall not apply to the
assignment to any successor corporation in the event of a merger or
consolidation. Any consent required shall not be unreasonably withheld.

 

9. COMPLIANCE WITH LAW

 

The parties shall comply with all applicable international, federal, state and
local laws.

 

10. LIMITATION OF LIABILITY

 

Neither party shall be liable to the other for any indirect, incidental, special
or consequential damages, however caused, whether as a consequence of the
negligence of the one party or otherwise.

 

 

 

 

11. SEVERABILITY

 

If any provision of this Agreement or part of such provision is or becomes
invalid or unenforceable, then the remaining provisions hereof shall continue to
be effective.

 

12. WAIVERS

 

No waiver by a party of any of its rights or remedies shall be construed as a
waiver by such party of any other rights or remedies that such party may have
under this Agreement.

 

13. ENTIRE AGREEMENT

 

This Agreement contains the entire Agreement between the parties with respect to
the Program and supersedes any previous understanding, commitments, or
agreement, oral or written. This Agreement shall not be amended nor shall any
waiver of any right hereunder be effective, unless set forth in a document
executed by duly authorized representatives of both Manager and PNI. The laws of
the State of Nevada shall govern the validity, construction, scope and
performance of this Agreement.

 

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed on the date noted above.

 

GLFI, INC.

 

[ex10-1_001.jpg] 



 



By: Brett H. Pojunis    Its: Director and Secretary  

 

PLAYERS NETWORK INC.

 

[ex10-1_002.jpg]



 



By: Mark Bradley   Its: Chairman and CEO   

 

 

 

 

EXHIBIT “A”

STATEMENT OF WORK

FOR

CANNAVA

 

This Exhibit A specifies the work share and roles and responsibilities between
PNI and Manager during the Cooperative Agreement with Cannava. As an exclusive
subcontractor to PNI, Manager agrees to provide the support specified herein to
help PNI in submitting a plan to fulfill the Work under the Program.

 

PNI will act as the go-between with Manager and Cannava under the Cooperative
Agreement. PNI shall contribute all rights under the Cooperative Agreement to
Manager to ensure that Manager is able to accomplish its tasks. Specifically,
PNI shall contribute approximately 400 acers of farming land to cultivate
cannabis to be extracted and sold to the world market. In addition to the 400
acers there will be other such infrastructure to support the project. This
infrastructure includes legal, accounting, offices and processing centers
located outside the main farm, in San Salvador Jujuy, the free Zone and in
Buenos Aries

 

In time, the parties understand that PNI shall eventually hand over its role to
a Malta corporation to be set up in the future and will operate under the name
Green Leaf Farms South America (GLFSA). This corporation will eventually operate
out of Buenos Aries Argentina and manage all of the PNI assets in South America.

 

Manager shall provide all management needed to operate the Jujuy on a day to day
basis. GLFI, will be providing all funding for the project in consideration of
certain financial privileges that include 80/20 split of profits in GLFI favor.
Profits will be distributed once the company is cash flow positive and intended
to pay back investors who purchase preferred shares in the venture. Once all
preferred shares have all be redeemed, the split between PNI and Manager shall
be adjusted to a 50/50 split.

 

Accounting will follow all GAPP rules and provided unaudited financials on a
quarterly basis with the eventual goal to have GLIF become fully reporting on a
national exchange.

 

 

 

 

 

 